UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-6857


LARRY MCLEOD PULLEY,

                Petitioner - Appellant,

          v.

THEODIS BECK,

                Respondent - Appellee.


                            No. 09-6858


LARRY MCLEOD PULLEY,

                Petitioner - Appellant,

          v.

THEODIS BECK,

                Respondent - Appellee.


                            No. 09-6859


LARRY MCLEOD PULLEY,

                Petitioner - Appellant,

          v.

THEODIS BECK,

                Respondent - Appellee.
Appeals from the United States District Court for the Middle
District of North Carolina, at Greensboro. James A. Beaty, Jr.,
Chief District Judge.     (1:09-cv-00236-JAB-DPD; 1:09-cv-00234-
JAB-DPD; 1:09-cv-00215-JAB-DPD)


Submitted:   August 26, 2009               Decided: September 3, 2009


Before TRAXLER,   Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Dismissed by unpublished per curiam opinion.


Larry McLeod Pulley, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.




                                   2
PER CURIAM:

           In   these   consolidated     appeals,    Larry   McLeod   Pulley

seeks to appeal the magistrate judge’s orders regarding his in

forma pauperis status in three 28 U.S.C § 2254 (2006) cases.

This court may exercise jurisdiction only over final orders, 28

U.S.C. § 1291 (2006), and certain interlocutory and collateral

orders, 28 U.S.C. § 1292 (2006); Fed. R. Civ. P. 54(b); Cohen v.

Beneficial Indus. Loan Corp., 337 U.S. 541 (1949).              The orders

Pulley seeks to appeal are neither final orders nor appealable

interlocutory or collateral orders.          Accordingly, we dismiss the

appeals   for   lack    of   jurisdiction.      We   dispense   with   oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                 DISMISSED




                                     3